Citation Nr: 0935844	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  09-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.	Entitlement to service connection for a major depressive 
disorder.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to 
March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on August 4, 2009, by means of video 
conferencing equipment with the appellant in No. Little Rock, 
Arkansas, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional medical records, to 
verify the Veteran's alleged in-service stressors, and to 
adjudicate an inextricably intertwined issue.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the claims for service connection for major 
depressive disorder and PTSD, the Veteran indicated at the 
August 2009 hearing before the Board that he began receiving 
treatment for these disabilities at the Little Rock VA 
Medical Center (VAMC) beginning in 2004.  A review of the 
record reveals that VA records for the period from November 
2006 to April 2008 have been obtained and associated with the 
claims file, but there are no VA treatment records dated 
between January 2003 and April 2008.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified possible outstanding VA records pertinent to the 
Veteran's current claims on appeal, VA must undertake efforts 
to acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

With respect to the Veteran's claim for service connection 
for post-traumatic stress disorder (PTSD), applicable law 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2008).  If VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

In this case, the Veteran has identified several stressors in 
support of his claim.  In particular, he has stated that the 
stressors occurred in 1968 while he was serving onboard the 
USS England.  He has claimed that in April 2008 he helped 
transport wounded soldiers in the Vietnam waters and assisted 
in providing them medical care.  He has also asserted that he 
was subjected to attacks that included small boat fire and 
rockets in the Da Nang harbor in December 1968.  However, 
none of these alleged in-service stressors have been 
verified.  

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the Veteran's claim can proceed.  Specifically, the 
Veteran indicated at his August 2009 hearing that his 
stressors occurred in 1968, as opposed to 1969 as he 
originally indicated to the RO.  As such, there has been no 
attempt to verify the Veteran's stressors during the correct 
time frame.  In order to fulfill VA's duty to assist the 
Veteran in developing his claim, the Board finds that a 
remand is necessary to further develop his claimed stressors.

Moreover, the Veteran and his representative indicated at the 
August 2009 hearing before the Board that they were 
submitting additional evidence with a waiver of the RO's 
initial consideration of that evidence.  In particular, it 
was noted that the additional evidence consisted of military 
information obtained from the Internet regarding the USS 
England.  However, to date, such evidence has not been 
received by the Board.  Therefore, as this case is already 
being remanded for further development, the Veteran should be 
given the opportunity to submit the additional evidence.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  If one or more of the Veteran's 
stressors are confirmed or it is established that the Veteran 
did engage in combat with the enemy, the RO should provide 
the Veteran with a VA examination to determine whether the 
Veteran currently has PTSD and whether it is related to a 
verified in-service stressor.

Finally, the Board notes that a decision on the claims for 
service connection could change the outcome of the Veteran's 
claim for TDIU.  Therefore, the TDIU claim is inextricably 
intertwined with the service connection claims currently on 
appeal.  For this reason, the issues of entitlement to 
service connection for major depressive disorder and PTSD 
must be resolved prior to resolution of the TDIU issue. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for major 
depressive disorder and PTSD.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
treatment records for the period from 
January 2003 to November 2006 as well 
as for any VA treatment records from 
April 2008 to the present.  

A response, negative or positive, 
should be associated with the claims 
file.  Requests must continue until the 
RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  The RO should also offer the 
Veteran the opportunity to provide any 
additional information regarding his 
claimed in-service stressors as well as 
inform him of the importance of 
providing as much detail as possible.  
The Veteran should be asked to provide 
specific details of the claimed 
stressful events during service.

The RO should also inform the Veteran 
that the additional evidence identified 
at the August 2009 hearing, namely the 
military information obtained from the 
Internet regarding the USS England, has 
not been received.  He should be 
advised that he may still submit such 
evidence.  

3.  With this information, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether 
or not the Veteran provides an 
additional statement, as requested 
above.  This summary, a copy of the 
Veteran's DD 214, and all associated 
service documents should be sent to the 
U.S. Army Joint Service Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, VA 22315-3802, or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  The JSRRC should be 
provided with a copy of any information 
obtained above and should be requested 
to provide any additional information 
that might corroborate the Veteran's 
alleged stressors.  In particular, the 
JSRRC should be asked to verify whether 
the Veteran was involved in the 
transport and care of wounded soldiers 
in the Vietnam waters between March 
1968 and May 1968 or was subjected to 
attacks in the Da Nang harbor sometime 
between November 1968 and January 1969.  
A search of unit and organizational 
histories should be consulted in an 
effort to verify attacks and 
casualties.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

3.  If an in-service stressor is 
verified, the Veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO 
should provide the examiner the summary 
of any stressors described above, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in- service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  Further 
development may include affording the 
Veteran another VA examination to 
determine whether his service-connected 
disabilities render him unemployable.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence. The RO should 
adjudicate the claims for service 
connection for major depressive 
disorder and PTSD prior to the claim 
for TDIU.  If the benefits sought are 
not granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




